MEMORANDUM **
This is an appeal challenging the district court’s order dismissing appellant’s case with prejudice pursuant to Federal Rule of Civil Procedure 37(d) as a sanction for misconduct and awarding attorneys’ fees to appellant.
On February 15, 2008, this court denied appellant permission to proceed in forma pauperis on appeal and ordered appellant to pay the fees and simultaneously to show cause why the district court’s judgment should not be summarily affirmed.
We have reviewed appellant’s responses received on April 30, 2008 and May 5, 2008, appellee’s reply thereto, and the record. We find that the district court did not abuse its discretion in dismissing appellant’s case and awarding attorneys’ fees to appellee. See Hyde & Drath v. Baker, 24 F.3d 1162,1168 (9th Cir.1994).
Accordingly, the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.